Case 3:19-cv-01139-JLS-MDD Document 35-1 Filed 07/16/20 PageID.237 Page 1 of 1




                                Declaration of Service

       I, the undersigned, declare:

       That I am over the age of eighteen years and not a party to the case; I am
 employed in, or am a resident of, the County of San Diego, California where the
 service occurred; and my business address is: 1600 Pacific Highway, Room 355,
 San Diego, California.

       On July 16, 2020, I served the following documents: DEFENDANTS
 COUNTY OF SAN DIEGO, JEFFREY CHU, AND JOSEPH MCMANUS’
 ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT in the
 following manner:


       By electronic filing, I served each of the above referenced documents by
       E-filing, in accordance with the rules governing the electronic filing of
       documents in the United States District Court for the Southern District of
       California, as to the following parties:

       Joseph Mark McMullen
       Law Offices of Joseph M. McMullen
       501 W. Broadway, Suite 1510
       San Diego, CA 92101
       Phn: (619) 615-2264
       Fax: (619) 615-2264
       E-mail: joe@jmm-legal.com
       (Attorneys for Plaintiff)

      I declare under penalty of perjury that the foregoing is true and correct.
 Executed on July 16, 2020, at San Diego, California.

                                        By: s/Kate D. Jones, Senior Deputy
                                        E-mail: kate.jones@sdcounty.ca.gov




 [CARR v. COUNTY OF SAN DIEGO, et al.;
 USDC No. 19-cv-01139-JLS-MDD]
